Title: From John Adams to Horatio Gates Spafford, 26 July 1816
From: Adams, John
To: Spafford, Horatio Gates



Worthy Friend
Quincy 7 Mo. 26, 1816

I thank thee, for thy kind congratulations on my Health. There is no Man who wishes the return of my Son So much as myself. But whenever he returns it will puzzle him, as much as it did his Father, to know what to do with himself. It may also Somewhat perplex his Country: but She will give herself very little trouble about him.
The American Accademy, has done honour to thee and to itself, by electing thee into the number of its members. I congratulate them and thee thereupon. Thy Letter to Our Friend and my Neighbour, Quincy, Shall be delivered as Soon as may be.
I am confident that no Work of thine will disturb my peace: there fore, Send it on, the Sooner the better. I wish that our American Accademy could produce So good an Account of Massachusetts, as Thou hast given the World of New York.
I like thy Style and good humour So well that I have endeavoured to adopt and imitate both, I hope without Offence, for Surely none was intended by thy Friend.

John Adams